Order entered January 31, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01364-CV

  MUAMAR ANANI, HANADI ANANI, BIG D CONCRETE, INC., AND ANANI, LLC,
                            Appellants

                                              V.

JOSEPH ABUZAID, NADIA ADNANI A/K/A NADIA ABUZAID AND DAVID EDWARD
                         WITTWER, Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-09866-D

                                          ORDER
       Before the Court is appellants’ January 27, 2017 opposed motion for extension of time to

file their brief. Appellants’ motion is GRANTED. Appellants’ brief shall be filed no later than

FEBRUARY 28, 2017.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE